Citation Nr: 0626642
Decision Date: 04/27/06	Archive Date: 09/01/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  05-08 211	)	DATE APR 27 2006
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to March 1955.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an October 2003 decision by the RO.  In that decision, in pertinent part, the RO granted service connection for bilateral hearing loss with a noncompensable rating, effective March 17, 2003, from which he appealed.  

The Board notes that, in the October 2003 decision, the RO also granted the veterans claim for service connection for tinnitus with a 10 percent rating, effective March 17, 2003.  In his November 2003 notice of disagreement, the veteran stated he was appealing both the assignment of the 10 percent rating for tinnitus, and the noncompensable rating for hearing loss.  In his March 2005 VA Form 9, the veteran indicated that he wanted a Board hearing at the RO.  In a subsequent May 2005 hearing election form, the veteran requested a hearing before an RO Decision Review Officer in lieu of a Board hearing.  However, in a June 2005 memorandum of VA contact with the veterans representative (VA Form 119), and confirmed in an electronic message from the veterans representative, it was specifically noted that the veteran had withdrawn his appeal for a higher rating for tinnitus, as well as his request for a hearing.  Accordingly, the Board need not address the tinnitus issue; nor is any hearing action required at this time.  


REMAND

Prior to filing his claim in March 2003, the veteran was provided a VA audiometric examination in February 2003 at the VA Medical Center (VAMC) in Marion, Illinois.  In his claim, the veteran stated that he had been treated for hearing loss at the Marion VAMC from July 2002 to March 2003.  Review of the claims file indicates that the RO had only obtained a partial copy of the February 2003 VA audiometric examination, and did not obtain copies of any prior records for hearing loss treatment for the period from July 2002 to March 2003.  The February 2003 VA audiometric examination in the claims file consists of only one page, which does not contain the audiogram results for each of the required frequencies for each ear.  Near the top of the page, the reader is directed to See audiogram dated 2-12-03, an indication that there is at least one or more missing pages.  

The Board notes that records generated by VA facilities that may have an impact on  the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically in the claims file.  See Bell v Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, a remand is necessary for the additional development of obtaining records.

The veteran was also provided VA audiometric examinations in connection with his claim, and this appeal, at the VAMC in Poplar Bluff, Missouri, in September 2003 and November 2004, and at the VAMC in St. Louis, Missouri, in July 2005.  In view of the time that has elapsed since the July 2005 VA examination, it would also be prudent to obtain records of any current treatment the veteran has been provided  for hearing loss since that examination.  The veteran will be notified if further action is required on his part.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the veteran to identify, and provide releases for, any additional, relevant private treatment records that he wants VA to help him obtain.  If he provides appropriate releases, assist him in obtaining the records identified, following the procedures in 38 C.F.R. § 3.159 (2005).  The materials obtained, if any, should be associated with the claims file.

2.  Obtain records from the VAMC in Marion, Illinois, from the VAMC in Poplar Bluff, Missouri, from the VAMC in St. Louis, Missouri, and from any other VA facility identified by the veteran, of any relevant treatment the veteran has received for hearing loss from July 2002 to the present that are not already included in the claims file.  The evidence obtained should be associated with the claims file.

3.  Take adjudicatory action on the veterans claim for assignment of a higher initial compensable rating for hearing loss.  Consideration should be given to whether a staged rating is warranted at any point since March 17, 2003.  If any benefit sought remains denied, issue a supplemental statement of the case to the veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2005).
